UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Air freight and logistics (1.8%) Deutsche Post AG (Germany) 123,805 $4,111,753 Diversified telecommunication services (2.3%) BT Group PLC ADR (United Kingdom) 23,900 1,528,644 Com Hem Holding AB (Sweden) (NON) 465,179 3,555,453 Electric utilities (35.5%) American Electric Power Co., Inc. 170,450 9,809,398 Chubu Electric Power Co., Inc. (Japan) (NON) 320,900 3,752,468 Duke Energy Corp. 123,100 9,958,790 Edison International 214,435 13,629,489 Entergy Corp. 11,607 973,827 Exelon Corp. 410,700 14,855,019 Iberdrola SA (Spain) 838,662 6,198,163 NextEra Energy, Inc. 113,800 11,879,582 OGE Energy Corp. 31,200 1,113,528 PPL Corp. 26,184 930,318 SSE PLC (United Kingdom) 231,112 5,910,988 Gas utilities (5.6%) China Resources Gas Group, Ltd. (China) 422,000 1,186,186 Snam SpA (Italy) 391,841 2,076,945 Tokyo Gas Co., Ltd. (Japan) 1,702,000 9,280,911 Independent power and renewable electricity producers (13.3%) AES Corp. 126,348 1,752,447 Calpine Corp. (NON) 602,584 13,835,329 Dynegy, Inc. (NON) 34,584 1,146,460 Electric Power Development Co., Ltd. (Japan) 24,700 853,232 NextEra Energy Partners LP 7,000 264,670 NRG Energy, Inc. 376,300 11,763,138 Media (4.1%) Comcast Corp. Class A 67,100 3,827,384 Liberty Global PLC Ser. C (United Kingdom) 13,599 678,862 Liberty Global PLC Ser. A (United Kingdom) (NON) 5,512 286,569 SFR-Numericable (France) (NON) 102,502 4,282,836 Multi-utilities (27.3%) Ameren Corp. 74,959 3,231,482 Centrica PLC (United Kingdom) 392,260 1,741,732 Dominion Resources, Inc. 33,400 2,423,170 GDF Suez (France) 146,950 3,619,309 National Grid PLC (United Kingdom) 837,073 12,142,920 National Grid PLC ADR (United Kingdom) 64,300 4,668,180 PG&E Corp. 267,356 13,501,478 Public Service Enterprise Group, Inc. 59,300 2,477,554 Sempra Energy 96,743 10,809,095 Veolia Environnement SA (France) 253,590 4,628,707 Wisconsin Energy Corp. 27,256 1,346,446 Oil, gas, and consumable fuels (2.3%) Origin Energy, Ltd. (Australia) 490,431 5,113,314 Water utilities (6.0%) American Water Works Co., Inc. 165,468 8,778,077 Severn Trent PLC (United Kingdom) 93,961 2,992,496 United Utilities Group PLC (United Kingdom) 104,669 1,476,939 Total common stocks (cost $170,580,465) SHORT-TERM INVESTMENTS (1.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 3,394,723 $3,394,723 SSgA Prime Money Market Fund Class N 0.00% (P) Shares 310,000 310,000 U.S. Treasury Bills with an effective yield of zero%, February 5, 2015 (SEGSF) $50,000 49,999 U.S. Treasury Bills with an effective yield of 0.06%, December 26, 2014 (SEGSF) 10,000 10,000 U.S. Treasury Bills with an effective yield of 0.05%, December 18, 2014 (SEGSF) 110,000 109,998 U.S. Treasury Bills with an effective yield of 0.02%, December 4, 2014 (SEGSF) 340,000 339,999 Total short-term investments (cost $4,214,719) TOTAL INVESTMENTS Total investments (cost $174,795,184) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $77,575,874) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/17/14 $2,452,767 $2,591,333 $138,566 Euro Buy 12/17/14 3,147,915 3,324,374 (176,459) Barclays Bank PLC British Pound Sell 12/17/14 3,285,402 3,517,631 232,229 Canadian Dollar Buy 1/21/15 54,768 56,016 (1,248) Euro Buy 12/17/14 3,384,313 3,606,891 (222,578) Hong Kong Dollar Buy 2/13/15 9,904,160 9,905,633 (1,473) Swedish Krona Sell 12/17/14 1,154,128 1,194,397 40,269 Citibank, N.A. British Pound Sell 12/17/14 4,013,703 4,239,849 226,146 Euro Sell 12/17/14 2,506,120 2,646,754 140,634 Japanese Yen Sell 2/13/15 80,157 83,593 3,436 Credit Suisse International Australian Dollar Sell 1/21/15 509,914 521,310 11,396 Euro Buy 12/17/14 5,335,189 5,634,756 (299,567) Japanese Yen Sell 2/13/15 641,819 669,334 27,515 New Zealand Dollar Buy 1/21/15 367,698 362,791 4,907 Deutsche Bank AG Australian Dollar Sell 1/21/15 470,997 475,797 4,800 British Pound Sell 12/17/14 1,414,745 1,447,264 32,519 Euro Buy 12/17/14 1,471,489 1,578,171 (106,682) Goldman Sachs International Japanese Yen Sell 2/13/15 510,140 532,079 21,939 HSBC Bank USA, National Association Australian Dollar Sell 1/21/15 958,272 979,657 21,385 Euro Buy 12/17/14 4,252,309 4,462,677 (210,368) JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 6,221,256 6,562,720 (341,464) Canadian Dollar Buy 1/21/15 3,376,371 3,450,280 (73,909) Euro Buy 12/17/14 436,858 448,408 (11,550) Euro Sell 12/17/14 436,858 461,722 24,864 Swedish Krona Sell 12/17/14 2,304,970 2,449,528 144,558 State Street Bank and Trust Co. Euro Buy 12/17/14 8,259,141 8,600,886 (341,745) UBS AG Australian Dollar Sell 1/21/15 572,064 584,794 12,730 British Pound Sell 12/17/14 3,478,918 3,674,638 195,720 Euro Buy 12/17/14 507,865 549,365 (41,500) WestPac Banking Corp. British Pound Buy 12/17/14 1,343,524 1,419,003 (75,479) Euro Buy 12/17/14 1,462,038 1,544,223 (82,185) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $222,300,953. (b) The aggregate identified cost on a tax basis is $174,795,184, resulting in gross unrealized appreciation and depreciation of $54,384,135 and $6,571,312, respectively, or net unrealized appreciation of $47,812,823. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,621,658 $7,212,772 $7,439,707 $842 $3,394,723 * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,060,576 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.0% United Kingdom 14.1 Japan 6.2 France 5.6 Spain 2.8 Australia 2.3 Germany 1.8 Sweden 1.6 Italy 0.9 China 0.5 Other 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $108,096 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,308,898 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $509,995 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,792,815 $4,282,836 $— Energy — 5,113,314 — Industrials — 4,111,753 — Telecommunication services 1,528,644 3,555,453 — Utilities 139,147,477 55,860,996 — Total common stocks — Short-term investments 3,704,723 509,996 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(702,594) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$1,283,613	$1,986,207 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$86,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $138,566 $272,498 $370,216 $43,818 $37,319 $21,939 $21,385 $169,422 $– $208,450 $– 1,283,613 Total Assets $138,566 $272,498 $370,216 $43,818 $37,319 $21,939 $21,385 $169,422 $– $208,450 $– $1,283,613 Liabilities: Forward currency contracts# 176,459 225,299 – 299,567 106,682 – 210,368 426,923 341,745 41,500 157,664 1,986,207 Total Liabilities $176,459 $225,299 $– $299,567 $106,682 $– $210,368 $426,923 $341,745 $41,500 $157,664 $1,986,207 Total Financial and Derivative Net Assets $(37,893) $47,199 $370,216 $(255,749) $(69,363) $21,939 $(188,983) $(257,501) $(341,745) $166,950 $(157,664) $(702,594) Total collateral received (pledged)##† $(9,999) $– $310,000 $(180,000) $– $– $(119,998) $(199,998) $– $108,096 $– Net amount $(27,894) $47,199 $60,216 $(75,749) $(69,363) $21,939 $(68,985) $(57,503) $(341,745) $58,854 $(157,664) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
